UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 ANADIGICS, I nc . (Name of Subject Company) ANADIGICS, I nc . (Name of Person(s) Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Terrence G. Gallagher Executive Vice President and Chief Financial Officer ANADIGICS, Inc. 141 Mt. Bethel Road Warren, New Jersey 07059 (908) 668-5000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person(s) filing statement) With copies to: W. Raymond Felton Greenbaum, Rowe, Smith & Davis LLP P.O. Box 5600 Woodbridge, New Jersey 07095 (732) 549-5600 ☒ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The information set forth under Items1.01and 9.01 of the Current Report on Form 8-K filed by ANADIGICS, Inc. on February 1, 2016 (including all exhibits attached thereto) is incorporated herein by reference.
